DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4-15 objected to because of the following informalities:  
Regarding all claims, although specific issues are discussed in detail below, Applicant is generally advised to review the claim language to ensure it complies with standard practice to avoid potential clarity issues and unintended interpretation. Applicant is generally reminded that claim language is given its broadest reasonable interpretation during examination, such that care should be taken to explicitly introduce/further elaborate on any intended structure/function of an element where the name of the element is not a well-established electronic part name (e.g. lamp circuit/carpet circuit for example would not particularly require any structure aside from a general association with lamp and carpet since they are not standard electronic component names, as opposed to a diode which is a well-established circuit part).
Re claim 1, and other further dependent claims having similar issue, it is generally recommended Applicant review the claims to ensure that unique names are given to different elements to avoid potential antecedent basis issues or avoid confusion. For example, in claim 1 there is recitation of the carpet circuit using "a radio frequency communication link" and subsequently recitation of the remote control circuit using "a radio frequency communication link", which is confusing whether the same element is being referred to again or whether a new element is supposed to be introduced. In most instances it appears that different elements/elements that are not necessarily the same as the previously mentioned element is intended, in which case it is recommended that different names be provided to distinguish them (e.g., a carpet radio frequency communication link, a remote radio frequency communication link, a first/second radio frequency communication link, etc.). Applicant should review the claims to ensure the naming of all such multiple elements be adjusted accordingly as intended. It is also noted generally that the phrase that a component "is an electric circuit" used throughout the claims is understood as attempting to further define components as electrical circuits (as opposed to introducing a new element), though the recitation is not particularly necessary/further limiting since the components are all already introduced as circuits which in light of the Specification/Drawings is understood as referring to an electrical circuit.
Re claim 1, line 12, it is recommended the claim be amended to recite: "wherein the carpet circuit and the remote control circuit remotely  includes:" to avoid potential confusion or antecedent basis issues, since otherwise it may become unclear whether the limitation is referring to one or both of the remote control by the carpet circuit and remote control circuit previously mentioned. It is also generally advised that the phrasing of the last 3 lines: "…wherein by independently powered is meant that the lamp circuit can operate without an electrical connection to an external power source" is somewhat non-standard, and may potentially be simplified by merely reciting the actual limitation of the lamp circuit without introducing the term "independently powered electric circuit" which must promptly have its meaning defined. Additionally it is noted that that since claim language is given its broadest reasonable interpretation it is generally recommended that limitations may better define the invention and avoid misinterpretation by positively reciting the actual circuit components and its specific arrangement/operation to perform the function (i.e. being battery powered if that is what is intended by "independently powered" for example).
Re claim 6, 3rd to last paragraph, it is recommended the claim be amended: "… wherein the remote transmitter communicates via a remote wireless communication link" or similar to correct grammar and since it is generally confusing/non-standard to describe a transmitter device as "comprising" a communication link.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wootton (US2015/0280440) in view of Bashore (US2017/0118823), further in view of Recker (US2017/0223807).
Re claim 1, Wootton teaches a light control system (see Wootton: Figs. 3-5) comprising 
a lamp circuit (master switch <101> and connected device <70> comprising light fixture; see Wootton: [0072-0073], Figs. 3, 5 regarding master switch circuit connected to electronically switch power supply to connected light fixture device), an additional remote control circuit, and a remote control circuit (two remote switches <201> in communication with to control corresponding master switch <101>, see Wootton: [0077], [0090-0093], [0098], [0101], Figs. 4-5 regarding multiple remote control switches toggling switch state and power to lighting device connected to corresponding master switch <101>); 
wherein the lamp circuit, the additional remote control circuit, and the remote control circuit are functionally interconnected (see Wootton: [0077], [0090-0093], [0098], [0101], Figs. 3-5 regarding electronic functional/communicative connection between master switch and corresponding multiple remote control switches; see also Objection above regarding interpretation of this phrase); 
wherein the lamp circuit generates an illumination that illuminates the vicinity surrounding the lamp circuit (see Wootton: [0060], [0072-0073], regarding device <70> controlled by master switch <101> including various lights which inherently illuminate their vicinity when ON as understood by those skilled in the art); 
wherein the light control system remotely controls the generation of the illumination (see Wootton: [0077], [0090-0093], [0098], [0101], Figs. 3-5 regarding remote control of master switch by corresponding multiple remote control switches);
wherein the additional remote control circuit remotely controls the operation of the lamp circuit; 
wherein the remote control circuit remotely controls the operation of the lamp circuit; 
wherein by controlling the operation of the lamp circuit includes: a) initiating the lamp circuit to illuminate the vicinity surrounding the lamp circuit; and, b) initiating the lamp circuit to extinguish the illumination of the vicinity surrounding the lamp circuit (see Wootton: [0077], [0086], [0090-0092], [0098], [0101], Figs. 4-5 regarding all remote control switches, i.e. the additional remote control circuit and remote control circuit, wirelessly toggling switch state to master switch lighting device, i.e. initiate illumination and extinguishing);
wherein the lamp circuit is an electric circuit; 
wherein the lamp circuit generates an illumination in the vicinity of the lamp circuit (see Wootton: [0060], [0072-0073], regarding electric circuit device <70> controlled by master switch <101> including various lights which inherently illuminate their vicinity when ON as understood by those skilled in the art); 
wherein the additional remote control circuit remotely controls the operation of the lamp circuit via a radio frequency communication link; 
wherein the additional remote control circuit initiates the illumination of the lamp circuit; wherein the carpet circuit extinguishes the illumination of the lamp circuit; 
wherein the remote control circuit remotely controls the operation of the lamp circuit via a radio frequency communication link; 
wherein the remote control circuit initiates the illumination of the lamp circuit; 
wherein the remote control circuit extinguishes the illumination of the lamp circuit (see Wootton: [0077], [0086], [0090-0092], [0098], [0101], [0106], Figs. 4-5 regarding all remote control switches, i.e. the additional remote control circuit and remote control circuit, wirelessly toggling switch state to master switch lighting device, i.e. initiate illumination and extinguishing using Bluetooth communication, i.e. radio frequency communication link). See Wootton: [0060], [0072-0073], [0077], [0081-0087], [0089-0093], [0098], [0101], [0111-0112], Figs. 3-5.
Although Wootton discusses generally that the multiple remote switches could be integrated into a variety of devices or sensors, including those triggering based on user motion/action (see Wootton: [0111-0112] regarding remote switches which trigger due to detection of user motion/action), Wootton does not explicitly disclose implementation of one of an additional remote control circuit generally as a carpet circuit. Bashore, however, teaches that it is known in the art of remote controlled light systems for a remote control circuit to be designed as a form of carpet circuit for ease of use as suited for particular intended lighting application such as easily activating a remotely located light at night or by elderly/infirm when leaving a bed (see Bashore: [0002-0003], [0030], [0034], [0039], [0041-0042], Figs. 1-2 regarding mat <22> including fabric cover/similar, i.e. carpet, remotely turning on and off light when stepped on to send "turn on" signals). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wootton to incorporate the teachings of Bashore by designing one of the additional remote control switches to be a carpet circuit as taught by Bashore for purposes of designing the remote light control system to include particularly convenient switch for turning on light in dark conditions when leaving a bed and/or for elderly/infirm (see Bashore: [0002-0003]) and also generally as a known lighting remote control switch integration design option having predictable result of allowing remote control of a lighting device by multiple and various types of user-interactable switches/sensors (see Wootton: [0111-0112], Bashore: [0002-0003], [0041-0042]). The combination of Wootton and Bashore therefore would suggest that designing one of the multiple remote control switches of Wootton to be part of a carpet, functioning to remotely turn on/off the same lamp circuit as recited.
Although Wootton mentions generally that the device being controlled ON/OFF may alternatively be networked devices with self-contained power source/battery (see Wootton: [0075]), Wootton in view of Bashore does not explicitly disclose arrangement of the remotely controlled lamp circuit being independently powered, though battery-powered lighting devices are generally well-known in the art. Recker further teaches it is known in the art of remotely controlled lighting systems to have the remotely controlled lamp circuit be an independently powered electric circuit; wherein by independently powered is meant that the lamp circuit can operate without an electrical connection to an external power source (see Recker: [0152], [0157], [0160-0162], [0167-0168], [0343-0345], [0347], Figs. 1-2, 23 regarding example constructions of remote controlled lighting device including corresponding circuitry designed to be powered by battery or combination of external AC power with battery, i.e. lighting device capable of operating while not connected to external power source). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wootton in view of Bashore to further incorporate the teachings of Recker by having the remotely switched lamp circuit be designed and constructed as exemplified by Recker including being independently powered by a battery or similar to be capable of operation without external power source for purposes of allowing the remotely controlled lamp to operate at a wider variety of locations without requiring wired AC connection (see Recker: [0159]) or to allow the lamp to continue to operate if external power source is not present (see Recker: [0338], [0345]) and also generally as an equivalent known lamp device construction for the same purposes of providing remotely controlled lighting device in a lighting system.
Re claim 4, Wootton in view of Bashore, further in view of Recker, teaches the light control system according to claim 1 wherein the carpet circuit is an electric circuit; wherein the carpet circuit generates a radio frequency control signal that initiates the lamp circuit to take an action selected from the group consisting of: a) illuminating the lamp circuit is the lamp circuit is currently extinguished; and, b) extinguishing the illumination of the lamp circuit if the lamp circuit is currently illuminated; wherein the carpet circuit is an independently powered electric circuit; wherein by independently powered is meant that the carpet circuit can operate without an electrical connection to an external power source (see Wootton: [0077], [0086], [0090-0093], [0098], [0101], [0106], Figs. 4-5 regarding all remote control switches wirelessly toggling switch state to master switch lighting device, i.e. illumination and extinguishing, using Bluetooth communication, i.e. radio frequency communication signals, and being battery powered, i.e. can operate without connected external power; see also similarly Bashore: [0031], [0034], [0039], [0041-0042] regarding carpet device remote control of lamp ON and OFF via Bluetooth, and option for the carpet device to be battery powered).
Re claim 5, Wootton in view of Bashore, further in view of Recker, teaches the light control system according to claim 4 wherein the remote control circuit is an electric circuit; wherein the remote control circuit generates a radio frequency control signal that initiates the lamp circuit to take an action selected from the group consisting of: a) illuminating the lamp circuit is the lamp circuit is currently extinguished; and, b) extinguishing the illumination of the lamp circuit if the lamp circuit is currently illuminated; wherein the remote control circuit is an independently  powered electric circuit; wherein by independently powered is meant that the remote control circuit can operate without an electrical connection to the external power source (see Wootton: [0077], [0086], [0090-0093], [0098], [0101], [0106], Figs. 4-5 regarding all remote control switches wirelessly toggling switch state to master switch lighting device, i.e. illumination and extinguishing, using Bluetooth communication, i.e. radio frequency communication signals, and being battery powered, i.e. can operate without connected external power).
Re claim 6, Wootton in view of Bashore, further in view of Recker, teaches the light control system according to claim 5 wherein the lamp circuit comprises a logic circuit (processor <121> of master switch <101>, see Wootton: [0077], [0098], Fig. 3 regarding master switch processor circuit performing logic control), a carpet receiver (BLE communication device <121>, see Wootton: [0077],[0086], [0090-0091], [0098], Figs. 3, 5 regarding master switch including communication receiver for communicating with each remote switch), a remote receiver (BLE communication device <121>, see Wootton: [0077],[0086], [0090-0091], [0098], Figs. 3, 5 regarding master switch including communication receiver for communicating with each remote switch; note specific structure not recited nor requirement that the elements cannot be implemented using shared components), a transistor (see Wootton: [0087], Fig. 3 regarding implementation of relay <111> as a transistor), an illumination circuit (lighting circuits inherently part of connected controlled lighting device <70>, see Wootton: [0072-0073], Figs. 3, 5), a lamp power circuit (output wire <60> and AC power input <50>, see Wootton: [0072-0073], Fig. 3), and a lamp housing (see Recker: [0152-0153], [0157], [0160-0162], Figs. 1-2 regarding construction of remotely controlled lamp circuit components to be contained in housing <110> or similar); wherein the logic circuit, the carpet receiver, the remote receiver, the transistor, the illumination circuit, and the lamp power circuit are electrically connected (see Wootton: [0072-0073], [0077], [0086-0087], [0090-0091], [0098], Figs. 3, 5); wherein the carpet circuit comprises a pressure plate switch (see Bashore: [0031-0032], Figs. 2-3 regarding weight sensor/pressure plate switch formed by circuit <41> and layers <36,38>), a carpet transmitter (first communications module <50>, computer <44>, see Bashore: [0034]), a carpet power circuit (circuits for power source <42>, see Bashore: [0031], Fig. 2), and a carpet (see Bashore: [0030], Fig. 2, regarding mat <22> including fabric cover/similar, i.e. carpet), wherein the carpet transmitter communicates via a carpet wireless communication link (see Bashore: [0034], [0039] and also discussion of remote control communication of Wootton above); wherein the pressure plate switch, the carpet transmitter, and the carpet power circuit are functionally interconnected (see Bashore: [0030-0034], Figs. 2-4); wherein the carpet wireless communication link forms a communication link between the carpet transmitter and the carpet receiver of the lamp circuit (see Bashore: [0034], [0039] and also discussion of remote control communication links for each remote control device of Wootton above); wherein the remote control circuit comprises a remote switch (activation object <151> of remote switch <201>, see Wootton: [0077], [0081], [0092-0093], Fig. 4 regarding remote switch activation object of various forms triggered by physical contact/operation), a remote transmitter (BLE communication device <121> of remote switch, see Wootton: [0093], Fig. 4), a remote power circuit (DC power source <250>, see Wootton: [0093], Fig. 4), and a remote housing (see Wootton: [0099], Fig. 2 regarding remote switch <201> having housing for respective electronics; see also Recker: [0166-0168], Figs. 3-4 for similar example of remote control construction including housing); wherein the remote transmitter further comprises a remote wireless communication link; wherein the remote switch, the remote transmitter, and the remote power circuit are functionally interconnected; wherein the remote wireless communication link forms a communication link between the remote transmitter and the remote receiver of the lamp circuit (see Wootton: [0077], [0081], [0092-0093], Fig. 4 regarding connection of components and wireless communication operation as previously discussed).
Re claim 7, Wootton in view of Bashore, further in view of Recker, teaches the light control system according to claim 6 wherein the lamp housing is a rigid structure; wherein the lamp housing contains the logic circuit, the carpet receiver, the remote receiver, the transistor, the illumination circuit, and the lamp power circuit (see Recker: [0152-0153], [0157], [0160-0162], Figs. 1-2 and discussion of claim 6 above regarding construction of remotely controlled lamp circuit components to be contained in housing <110> or similar); wherein the carpet is a textile structure; wherein the pressure plate switch, the carpet transmitter, and the carpet power circuit are mounted in the carpet; wherein the remote housing is a rigid structure (see Bashore: [0030], Fig. 2 and discussion of claim 6 above regarding mat outer fabric layer containing all components); wherein the remote housing contains the remote switch, the remote transmitter, and the remote power circuit (see Wootton: [0099], Fig. 2, Recker: [0166-0168], Figs. 3-4 and discussion of claim 6 regarding remote housing for respective electronics).
Re claim 8, Wootton in view of Bashore, further in view of Recker, teaches the light control system according to claim 7 wherein the logic circuit is an electric circuit; wherein the logic circuit controls the illumination of the lamp circuit; wherein the logic circuit alternates the illumination circuit between an illuminated state and an extinguished state; wherein the logic circuit alternates the state of the illumination circuit whenever it receives a control signal from a receiver selected from the group consisting of: a) the carpet receiver; and, b) the remote receiver; wherein the logic circuit controls the state of the illumination circuit using the transistor (see Wootton: [0077], [0086], [0090-0091], [0098], [0101], Figs. 3, 5, and discussion of claims 1, 6 above regarding master switch processor circuit <121> performing logic control to toggle power/illumination of connected lighting device ON/OFF in response to receiving remote control signals from either remote control device, i.e. the remote and carpet in the present combination).
Re claim 9, Wootton in view of Bashore, further in view of Recker, teaches the light control system according to claim 8 wherein the carpet receiver is a radio frequency receiver that allows the logic circuit to receive control signals from the carpet circuit; wherein the carpet receiver establishes a carpet wireless communication link between the lamp circuit and the carpet circuit; wherein the remote receiver is a radio frequency receiver that allows the logic circuit to receive control signals from the remote control circuit; wherein the remote receiver establishes a remote wireless communication link between the lamp circuit and the remote control circuit (see Wootton: [0077], [0086], [0090-0091], [0098], [0101], Figs. 3, 5, and discussion of claims 1, 6 above regarding master switch processor circuit <121> performing logic control to toggle power/illumination of connected lighting device ON/OFF in response to receiving Bluetooth, i.e. radio frequency, remote control signals from both remote control device, i.e. the remote and carpet in the present combination).
Re claim 10, Wootton in view of Bashore, further in view of Recker, teaches the light control system according to claim 9 wherein the illumination circuit is an electric circuit; wherein the logic circuit controls the operation of the illumination circuit by using the transistor to control the flow of electricity through the illumination circuit; wherein the logic circuit illuminates the illumination circuit by allowing the flow of electricity from the lamp power circuit through the illumination circuit; wherein the logic circuit extinguishes the illumination circuit by discontinuing the flow of electricity from the lamp power circuit through the illumination circuit (see Wootton: [0072-0073], [0077], [0086-0088], [0098], [0101], Figs. 3, 5, and discussion of claims 1, 6 above regarding master switch control to toggle power/illumination of connected lighting device circuits <70> ON/OFF by using opening/closing relay <111> implemented as transistor).
Re claim 11, Wootton in view of Bashore, further in view of Recker, teaches the light control system according to claim 10 wherein the transistor is an electric circuit element; wherein the transistor operates as an electrically controlled switch; wherein the logic circuit controls the operation of the transistor; wherein the transistor controls the flow of electricity from the lamp power circuit into the illumination circuit; wherein the lamp power circuit is an electrical circuit; wherein the lamp power circuit powers the operation of the lamp circuit (see Wootton: [0072-0073], [0077], [0086-0088], [0098], [0101], Figs. 3, 5, and discussion of claims 1, 6 above regarding master switch control to toggle power/illumination of connected lighting device circuits <70> ON/OFF by using opening/closing relay <111> implemented as transistor).
Re claim 12, Wootton in view of Bashore, further in view of Recker, teaches the light control system according to claim 11 wherein the pressure plate switch is an electric switching device; wherein the pressure plate switch is a momentary switch; wherein the pressure plate switch is a normally open switch; wherein the pressure plate switch mounts in the carpet; wherein the pressure plate switch is a pressure actuated switch that actuates to the closed position when the carpet is stepped on; wherein the pressure plate switch forms a series electric connection between the carpet power circuit and the carpet transmitter; wherein the carpet transmitter is a radio frequency transmitter; wherein the actuation of the pressure plate switch to the closed position allows electricity to flow from the carpet power circuit into the carpet transmitter; wherein the actuation of the pressure plate switch initiates the carpet transmitter to establish the carpet wireless communication link with the carpet receiver; wherein the carpet power circuit is an electrical circuit; wherein the carpet power circuit powers the operation of the carpet circuit (see Bashore: [0030-0034], [0039], [0041-0042], Figs. 2-4 and also discussion of claims 1 and 6 above regarding operation of mat electric pressure sensing to send RF signals via transmitter in response to user stepping on mat, power/battery <42> and sensing circuit <41> connected to computer generally forming series connection and RF transmission activated/i.e. power flowing when pressure plate switch activated; alternatively, Official Notice was previously taken and hereby made of record that alternative equivalent pressure plate triggered electronic switch arrangements are well-known in the art for creating electricity flow when pressure plate closed with the recited arrangement, and would be obvious to substitute as known equivalent means for electrically triggering desired operation in response to switch operation).
Re claim 13, Wootton in view of Bashore, further in view of Recker, teaches the light control system according to claim 12 wherein the remote switch is an electric switching device; wherein the remote switch is a momentary switch; wherein the remote switch is a normally open switch; wherein the remote switch mounts in the remote housing; wherein the remote switch is a pressure actuated switch that actuates to the closed position when the remote switch is pushed; wherein the remote switch forms a series electric connection between the remote power circuit and the remote transmitter; wherein the remote transmitter is a radio frequency transmitter; wherein the actuation of the remote switch to the closed position allows electricity to flow from the remote power circuit into the remote transmitter; wherein the actuation of the remote switch initiates the remote transmitter to establish the remote wireless communication link with the remote receiver; wherein the remote power circuit is an electrical circuit; wherein the remote power circuit powers the operation of the remote control circuit (see Wootton: [0077], [0081], [0092-0093], [0098], [0101], Fig. 4, and Recker: [0166-0171], Figs. 3-4, and discussion of claim 1, 6 above, regarding remote switch activation object such as button/momentary switch suggested by Recker to trigger Bluetooth/RF remote control communication requiring powering of the communication device from DC source, the components generally electrically connected together in series as shown in Wootton Fig. 4; alternatively, Official Notice was previously taken and hereby made of record that alternative series momentary electronic switch arrangements are well-known in the art for creating electricity flow when momentary switch is closed with the recited arrangement, and would be obvious to substitute as known equivalent means for electrically triggering desired operation in response to switch operation).
Re claim 14, Wootton in view of Bashore, further in view of Recker, teaches the light control system according to claim 13, and further teaches wherein the lamp power circuit  wherein the lamp power circuit comprises a lamp battery, a lamp diode, a lamp charging port, and an external power source; wherein the external power source further comprises a charging plug; wherein the lamp battery, the lamp diode, the lamp charging port, the external power source, and the charging plug are electrically interconnected (see Recker: [0157], [0160-0162], [0202], [0230-0231], [0280], [0343-0345], Figs. 14, 23 regarding design of remote controlled light circuit as part of a light fixture which provides external AC power at recharge component connection <1402>/AC input port to rechargeable battery <1008> of the light circuit, AC power provided via plug of the connected fixture, charging circuitry from AC input having a rectifier as shown in Fig. 23; although rectifier circuit is not explicitly shown, Official Notice was previously taken and hereby made of record that it is very well-known in the art of power electronics for a rectifier to be implemented equivalently using diode bridge to form a passive rectifier circuit, and it would be obvious to implement in such manner for purposes of providing known equivalent means of forming a standard rectifier circuit for converting AC power to DC power usable for charging battery as disclosed by Recker). Wootton in view of Bashore, further in view of Recker further teaches the carpet power circuit and remote power circuit to both being designed to operate using rechargeable batteries (see Bashore: [0031], Fig. 2 regarding design of mat to additionally include rechargeable battery with the AC power plug; see Wootton: [0092-0093] regarding chargeable battery for powering remote switches), but does not explicitly discuss further details of the charging circuit arrangement provided for the chargeable batteries including respective diodes. However, as discussed above, Recker teaches known arrangement for allowing the rechargeable battery of a device be conveniently charged from external power source via providing corresponding electrically connected AC charge port and rectifier diode arrangement to receive power via external AC power source which may include plug to connect to AC outlets. Additionally, Official Notice was previously taken and hereby made of record that it is also very well-known in the art of power circuits for recharging devices operating with rechargeable battery to include components arranged as recited to allow for allowing a device internal battery to be recharged by plugging external power source into corresponding charging power port. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further design the carpet power circuit, remote power circuit and also the lamp power circuit to further incorporate the teachings of Recker and well-known charging arrangements in the manner recited for purposes of providing known, equivalent means for allowing a device with rechargeable battery to be designed for convenient recharging circuit arrangement allowing for external power recharging as is well-known in the art.
Re claim 15, Wootton in view of Bashore, further in view of Recker, teaches the light control system according to claim 14 wherein the lamp battery is a rechargeable battery; wherein the lamp charging port is an electrical circuit that reverses the polarity of the rechargeable lamp battery; wherein the lamp charging port forms an electrical connection to an external power source using a charging plug; wherein the charging plug forms a detachable electrical connection with the lamp charging port; wherein the lamp charging port receives electrical energy from the external power source through the charging plug; wherein the lamp diode is an electrical device that allows current to flow in only one direction; wherein the lamp diode installs between the rechargeable lamp battery and the lamp charging port such that electricity will not flow from a positive terminal of the rechargeable lamp battery into a positive terminal of the external power source; wherein the carpet battery is a rechargeable carpet battery; wherein the carpet charging port is an electrical circuit that reverses the polarity of the rechargeable battery; wherein the carpet charging port forms an electrical connection to an external power source using a charging plug; wherein the charging plug forms a detachable electrical connection with the carpet charging port; wherein the carpet charging port receives electrical energy from the external power source through the charging plug; wherein the carpet diode is an electrical device that allows current to flow in only one direction; wherein the carpet diode installs between the rechargeable carpet battery and the carpet charging port such that electricity will not flow from a positive terminal of the rechargeable carpet battery into the positive terminal of the external power source; wherein the remote control battery is a rechargeable battery; wherein the remote control charging port is an electrical circuit that reverses the polarity of the rechargeable remote control battery; wherein the remote control charging port forms an electrical connection to the external power source using a charging plug; wherein the charging plug forms a detachable electrical connection with the remote control charging port; wherein the remote control charging port receives electrical energy from the external power source through the charging plug; wherein the remote control diode is an electrical device that allows current to flow in only one direction; wherein the remote control diode installs between the rechargeable remote control battery and the remote control charging port such that electricity will not flow from a positive terminal of the rechargeable remote control battery into the positive terminal of the external power source (see discussion of claim 14 above regarding obviousness of the components operating as recited, each providing the further recited functions inherently such as inherent function of a diode and battery charging circuit, or as already discussed above; additionally, Official Notice was previously taken and hereby made of record that it is also very well-known in the art of power circuits for recharging devices operating with rechargeable battery to allow for allowing a device internal battery to be recharged by detachably plugging external power source into corresponding charging power port of the device, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further design the carpet power circuit, remote power circuit and also the lamp power circuit to incorporate such well-known charging arrangements in the manner recited for purposes of providing known, equivalent means for allowing a device with rechargeable battery to be designed for convenient recharging circuit plug arrangement allowing for temporary connection of external power for recharging the battery as is well-known in the art).

Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are not persuasive.
Regarding remarks concerning the claim objections, it is generally noted that Applicant should still review the claim language for further noted issues that remain unaddressed, even if every individual instance has not been listed, which may result in redundant/confusing limitations or clarity issues.
Regarding Applicant's arguments concerning the rejection under 35 USC 103 in view of Wootton, Bashore, and Recker, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The arguments do not appear to refer any specific claim recitation itself (only generally referring to what Applicant considers their own invention rather than what is actually specifically claimed), nor do they refer to any specific portions or features of the references cited as part of the rejection to provide explanation of any differences or reasons for nonobviousness.
The generalizing statement that "the base reference has no bearing on the claimed device whatsoever. In fact, the device of Wootton has nothing to do with a light control system that works on a carpet in order to illuminate an area for an end user to see where he or she is going" appears to possibly be a general allegation that Wootton is nonanalogous art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wooton relates to a remote controlled lighting device, that can be toggled ON/OFF by multiple remotely communicating remote control switches, which is pertinent to the field of remote controlled lighting devices and also Applicant's need to control illumination state from two separate remote switch inputs as would be recognized by those of skill in the art. Applicant's general allegation that Wootton has "nothing to do with" their invention otherwise provides no specific evidence or reasoning why Wootton is not analogous. It is further noted that prior art references Bashore and Recker are similarly directed to analogous remotely controlled light systems.
The generalizing statement that "Wootton has nothing to do with a light control system that works on a carpet in order to illuminate an area for an end user to see where he or she is going" may possibly also be taken as an argument against the individual reference rather the combination of references as applied in the rejection under 35 USC 103. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has not provided specific evidence or reasoning against the manner and motivation of combining the teachings of Wootton, Bashore, and Recker that was previously presented and applied to all claimed limitations, and merely alleges that the resulting combination would somehow "not operate for the same intended use as the claimed device" without specifically explaining the supposed differences or incompatibility, and also refers to "intended use" of Applicant's device which is not necessarily what has been claimed either.
It is again generally advised, that what appear to be the intended features of Applicant's claimed invention would appear obvious in light of the cited prior art of record. As explained in the rejection, remote controlled lighting systems having multiple remote control devices that allow for combined toggling of ON/OFF state of the light (Wootton), with modifications accommodating specific user environments/desired convenience such as a remote switch built into a carpet (Bashore), and with modifications for lighting device to be battery-powered (Recker), are all known remote control lighting device features as evident by the prior art, and appear to be readily combined features with known means of implementation and predictably providing their respective benefits as would be obvious to those of ordinary skill in the art. Further claimed circuit implementation details and common lighting device components and functionality would similarly appear to be known features obvious to those of ordinary skill to implement as part of a lighting device for respective benefits or intended user application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836